                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUSTIN L. WARE,                        )
                                       )
                  Petitioner,          )                4:18CV3135
                                       )
            v.                         )
                                       )
NEIL A. MILLER, Buffalo County         )                  ORDER
Sheriff,                               )
                                       )
                  Respondent.          )
                                       )


      IT IS ORDERED that Petitioner’s Objection (filing no. 10) to Order on Motion
for Extension of Time to File Responsive Pleading is denied.

      DATED this 17th day of December, 2018.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
